DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-20 are pending.

Specification
The abstract is objected to for beginning with a phrase which can be implied. See MPEP 608.01(b). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,810,533 (Nakamura).
Regarding claim 1, Nakamura discloses a torque limiting connector (10; see especially the embodiment of Figure 4, where reference characters are taken from similar structure in Figures 1-3), comprising:
an outer connector (12 and 13) comprising a profile (37) disposed on an inner surface of the outer connector;
an inner connector (41 and 42) disposed within the outer connector, the inner connector comprising:
an upper threaded portion (41); and
a lower threaded portion (42, outer diameter); and
a clutch (35) disposed around and rotationally coupled to the inner connector, the clutch comprising a plurality of clutch teeth (36) extending from an outer surface of the clutch, wherein the plurality of clutch teeth are outwardly biased to be releasably engaged with the profile of the outer connector (see Figure 3),
wherein the plurality of clutch teeth are configured to transfer an operational torque from the outer connector to the inner connector when the operational torque is below a torque limit, and the plurality of clutch teeth are forced inward to disengage the profile of the outer connector and prevent transfer of the operational torque when the operational torque exceeds the torque limit (see column 5, line 59, through column 6, line 6; and column 7, lines 8-19).
Regarding claim 2, Nakamura discloses the clutch (35) is concentrically disposed about the inner connector (41 and 42; see Figure 3).
Regarding claim 3, Nakamura discloses the clutch (35) further comprising a plurality of clutch features (at 38), wherein the clutch features engage a plurality of channels (at 39) formed 
Regarding claim 4, Nakamura discloses the inner connector (41 and 42) further comprising an angled flange (see annotated Figure 1 below) configured to axially retain the clutch (35).

    PNG
    media_image1.png
    678
    606
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 4 of Nakamura
Regarding claim 5, Nakamura discloses the plurality of clutch teeth (36) comprises three clutch teeth (see Figure 3).
Regarding claim 6, Nakamura discloses the profile (37) comprises a plurality of engagement features (formed by recesses; see Figure 3).
Regarding claim 7, Nakamura discloses each of the plurality of engagement features (37) is asymmetric (see Figure 3).
Regarding claim 8, Nakamura discloses each of the plurality of engagement features (37) comprises a leading side and a trailing side, wherein the leading side comprises a rounded geometry and the trailing side comprises an angular geometry (see annotated Figure 2 below).

    PNG
    media_image2.png
    665
    676
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 3 of Nakamura
Regarding claim 9, Nakamura discloses the clutch (35) and the outer connector (12 and 13) emit an audible signal when the operational torque exceeds the torque limit (provided by the slipping of teeth 36 against the profile of the outer connector; see column 5, line 59, through column 6, line 6).
Regarding claim 10, Nakamura discloses the clutch (35) and the outer connector (12 and 13) emit a tactile signal when the operational torque exceeds the torque limit (provided by the slipping of teeth 36 against the profile of the outer connector; see column 5, line 59, through column 6, line 6).
Regarding claim 11, Nakamura discloses a torque limiting connector (10; see especially the embodiment of Figure 4, where reference characters are taken from similar structure in Figures 1-3), comprising:
an outer connector (12 and 13) comprising a profile (37) disposed on an inner surface of the outer connector;
an inner connector (41 and 42) disposed within the outer connector, the inner connector comprising:
an upper threaded portion (41); and
a lower threaded portion (42, outer diameter); and
a clutch (35) disposed around and rotationally coupled to the inner connector, the clutch comprising a plurality of clutch teeth (36) extending from an outer surface of the clutch, wherein the plurality of clutch teeth are outwardly biased to be releasably engaged with the profile of the outer connector (see Figure 3),
wherein the plurality of clutch teeth are configured to permit the outer connector to rotate the inner connector when an operational torque is below a torque limit, and the plurality of clutch teeth are forced inward to disengage the profile of the outer connector and permit rotation of the outer connector relative to the inner connector when the operational torque exceeds the torque limit (see column 5, line 59, through column 6, line 6; and column 7, lines 8-19).
Regarding claim 12, Nakamura discloses the clutch (37) further comprising a plurality of clutch features (at 38), wherein the clutch features engage a plurality of channels (at 39) formed in the inner connector (41 and 42)  to rotationally couple the clutch and the inner connector (see column 5, line 59, through column 6, line 6).
Regarding claim 13, Nakamura discloses the inner connector (41 and 42) further comprising an angled flange (see annotated Figure 1 above) configured to axially retain the clutch (35).
Regarding claim 14, Nakamura discloses the profile (37) comprises a plurality of engagement features (formed by recesses; see Figure 3).
Regarding claim 15, Nakamura discloses each of the plurality of engagement features (37) is asymmetric (see Figure 3).
Regarding claim 16, Nakamura discloses each of the plurality of engagement features (37) comprises a leading side and a trailing side, wherein the leading side comprises a rounded geometry and the trailing side comprises an angular geometry (see annotated Figure 2 above).
Regarding claim 17, Nakamura discloses the clutch (35) and the outer connector (12 and 13) emit an audible signal when the operational torque exceeds the torque limit (provided by the slipping of teeth 36 against the profile of the outer connector; see column 5, line 59, through column 6, line 6).
Regarding claim 18, Nakamura discloses the clutch (35) and the outer connector (12 and 13) emit a tactile signal when the operational torque exceeds the torque limit (provided by the slipping of teeth 36 against the profile of the outer connector; see column 5, line 59, through column 6, line 6).
Regarding claim 19, Nakamura discloses a method to tighten a connection (see especially the embodiment of Figure 4, where reference characters are taken from similar structure in Figures 1-3), the method comprising:
threadedly engaging a first connector (10) with a second connector (via threads shown at 41);
rotating an outer connector (12 and 13) of the first connector at an operational torque below a connection torque limit; and
rotating an inner connector (41 and 42) of the first connector via the rotation of the outer connector, wherein a clutch (35) rotationally engages the inner connector and the outer connector (see column 5, line 59, through column 6, line 6; and column 7, lines 8-19)..
Regarding claim 20, Nakamura discloses rotating the outer connector (12 and 13) at the operational torque exceeding the connection torque limit; and
rotating the outer connector relative to the inner connector (41 and 42), wherein the clutch (35) disengages the outer connector from the inner connector (see column 5, line 59, through column 6, line 6; and column 7, lines 8-19)..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the interest of compact prosecution, the following alternative rejection is made for claims 9, 10, 17, and 18:
Claims 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of US 8,888,143 (Fog).
Regarding claims 9 and 17, Nakamura discloses the torque limiting connector of claims 1 and 11, respectively, but does not explicitly disclose the clutch (35) and the outer connector (12 and 13) emit an audible signal when the operational torque exceeds the torque limit.
Fog teaches a clutch (110) and an outer connector (150) emit an audible signal when an operational torque exceeds a torque limit in order to inform the user that the torque limit has been reached (see column 7, lines 30-35). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the torque limiting connector of Nakamura such that disclose the clutch and the outer connector emit an audible signal when the operational torque exceeds the torque limit, as taught in Fog, in order to inform the user that the torque limit has been reached.
Regarding claims 10 and 18, Nakamura discloses the torque limiting connector of claims 1 and 11, respectively, but does not explicitly disclose the clutch (35) and the outer connector (12 and 13) emit a tactile signal when the operational torque exceeds the torque limit.
Fog teaches a clutch (110) and an outer connector (150) emit a tactile signal (via snapping) when an operational torque exceeds a torque limit in order to inform the user that the torque limit has been reached (see column 7, lines 30-35). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the torque limiting connector of Nakamura such that disclose the clutch and the outer connector emit a tactile signal when the operational torque exceeds the torque limit, as taught in Fog, in order to inform the user that the torque limit has been reached.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
January 11, 2022